Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This non-final office action is responsive to the U.S. patent application no. 16/714,347 filed on December 13, 2019. 
Claims 1-20 are pending;
Claims 1-20 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 13, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Albert et al.  (U.S. 2021/0064802).
Regarding claim 1, Albert disclosed a computer-implemented method for tuning parameters of a numerical model of a physical system, the method comprising: 
obtaining, using a machine-learning technique, a parameter-transform model for mapping parameters of the numerical model at a first resolution to parameters of the numerical model at a second resolution, wherein the second resolution is higher than the first resolution (Albert, Fig. 10, step 1030 and [0119], Fig. 11 disclosed “training one or more probabilistic downscaling mapping functions of the at least one of the gridded numeric simulation data having at least two spatial resolutions or the observational data comprising applying interpolation filters to successively interpolate the pre-processed weather and climate data to generate output data having a resolution that is equal to the fine resolution”); 
performing a parameter-tuning operation on the numerical model at a first resolution to obtain a first set of tuned parameters (Albert, Fig. 10, step 1020 and paragraphs [0116-0118] disclosed “pre-processing the weather and climate data”); 
applying the parameter-transform model on the first set of tuned parameters to obtain a second set of tuned parameters at a second resolution (Albert, Fig. 10, step 1040, and para. [0120] disclosed “generating high-resolution physical parameters (wind, temperature, humidity, etc.) for at least one of a plurality of applications utilizing the trained probabilistic downscaling mapping functions”); and 
generating behavior information associated with the physical system by running the numerical model at the second resolution using the second set of tuned parameters (Albert, [0005], “generating high-resolution physical parameters for at least one of a plurality of applications utilizing the trained probabilistic downscaling mapping functions receiving different weather and climate input data that has different times or locations than the pre-processed weather and climate data used in the training”).
Claim 11 lists substantially the same elements as claim 1, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 11.   
Regarding claims 2 and 12, Albert disclosed the subject matter of claims 1 and 11, respectively. 
Albert further disclosed wherein obtaining the parameter-transform model comprises: obtaining parameter-transform training samples comprising a set of training parameters of the numerical model associated with the first resolution and a corresponding set of training parameters of the numerical model associated with the second resolution; and training the parameter-transform model using the obtained parameter-transform training samples (Albert, [0005], [0119], Fig. 11, [0135-0137]).
Regarding claims 3 and 113, Albert disclosed the subject matter of claims 2 and 12, respectively. 
Albert further disclosed obtaining, using a second machine-learning technique, a parameter-mapping model for mapping an output of the numerical model to actual parameters used for running the numerical model at the first resolution (Albert, [0005], [0119], Fig. 11, [0135-0137]).
Regarding claims 4 and 14, Albert disclosed the subject matter of claims 3 and 13, respectively. 
Albert further disclosed wherein the set of training parameters of the numerical model associated with the first resolution is obtained by applying the parameter-mapping model to outputs of the numerical model running at the second resolution; and wherein the set of training parameters associated with the second resolution comprises actual parameters used for generating the outputs by executing the numerical model at the second resolution (Albert, Fig. 11 and [0137]).
Regarding claims 5 and 15, Albert disclosed the subject matter of claims 3 and 13, respectively. 
Albert further disclosed wherein the parameter-mapping model comprises a deep neural network (Albert, [0135], “neural network architecture”).
Regarding claims 6 and 16, Albert disclosed the subject matter of claims 3 and 13, respectively. 
Albert further disclosed obtaining parameter-mapping training samples, which comprise parameters within a predetermined parameter space and outputs of the numerical model generated by executing the numerical model at the first resolution using the parameters within the predetermined parameter space; and training the parameter-mapping model using the obtained parameter-mapping training samples (Albert, Fig. 11 and [0135-0137]).
Regarding claims 7 and 17, Albert disclosed the subject matter of claims 6 and 16, respectively. 
Albert further disclosed wherein obtaining the parameter-mapping training samples further comprises up-mapping the outputs of the numerical model from the first resolution to the second resolution (Albert, Fig. 10, step 1030 and [0119], “applying interpolation filters to successively interpolate the pre-processed weather and climate data to generate output data having a resolution that is equal to the fine resolution”).
Regarding claims 8 and 18, Albert disclosed the subject matter of claims 6 and 16, respectively. 
Albert further disclosed wherein obtaining the parameter-mapping training samples further comprises preprocessing outputs of the numerical model to facilitate the training of the parameter-mapping model (Albert, [0119]).
Regarding claims 9 and 19, Albert disclosed the subject matter of claims 1 and 11, respectively. 
Albert further disclosed wherein the numerical model comprises one or more of: an ocean model; an earth model; an atmosphere model; and a climate model (Albert, [0137], “The low-resolution numerical simulation data 1130 and the high resolution numerical simulation data 1140, may include precipitation and runoff information, temperature information, wind information, radiation information, fog information, smoke information, fire spread information, simulations of fire spread”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as obvious over Albert et al. (U.S. 2021/0064802).
Regarding claims 10 and 20, Albert disclosed the subject matter of claims 1 and 11, respectively. 
Albert further disclosed wherein the parameter-transform model comprises a gradient-boosting regression model (Albert, [0123, 0125] would have made this claim obvious).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        
7/6/2022